Cooper, J.,
delivered the opinion of the court.
The plaintiff, when he had introduced the warehouse receipts and proved a demand upon the defendant or his agent for the property therein described, at any time before the institution of this suit liad a primé fade right to recover the value of the property, and the burden of proof devolved upon the defendant to rebut the case made by the plaintiff. It was not necessary for the plaintiff to identify the cotton in any other manner than by the receipts, nor to show which of the bales of cotton had been recovered by him from other parties, into whose possession it had gone from the warehouseman. On the other hand, it was for the defendant to show- a delivery to the plaintiff, or to some one who at the time had lawful authority to receive the property.
The fact that the contract of bailment bound the warehouseman *96to deliver the property only upon a return of the receipts properly indorsed, did not prevent the legal title from passing from the bailor to his vendee by a consummated sale without an indorsement of the receipts. The legal title to the cotton was one thing, the right to require a delivery of it by the warehouseman was another. The one might be acquired by a legal purchase, and what was a legal purchase would be determinable by the rules of law; the other could be gained only by conformity to the terms of the contract of bailment, and these terms are disclosed by the face of the receipts.
If Mortimore sold the cotton named in his receipts to Wilder & Co. absolutely and unconditionally, but did not deliver to them the receipts properly indorsed, and in this condition of things the defendant delivered the cotton to Wilder & Co., such delivery was legal, notwithstanding the receipts were not taken up by him and were not indorsed to Wilder & Co., for that was a delivery to the true owner. But the burden of establishing the right of Wilder & Co. so to receive the cotton was upon the defendant.
So, on the other hand, if Wilder & Co. sold to the plaintiff the cotton deposited by themselves or by Carter & Co., but failed to indorse the receipts, the legal title passed to the plaintiff, and a delivery by the defendant to other persons, after notice of plaintiff’s claim, would not relieve him from liability to the plaintiff.
If the cotton was seized under legal process against any other person than the defendant or the. owner, and the defendant gave notice of such seizure and of all the material facts known to him, or which might have been known by the exercise of reasonable care and inquiry, to the person then owning, and who had notified the defendant of his claim to the cotton, the defendant is relieved from liability; and in the absence of notice of a claim by other parties, he would be justified in acting as if the person to whom the receipts had been given had continued owner.
But by reason of his relation to the property, it was his duty to preserve it to the owner, and when seized by legal process which he could not resist, to seasonably inform the owner of the seizure, in order that he might assert his claim thereto ; failing in this, his *97responsibility continues, and he is liable for all loss which resulted. Scouler on Bailments 410, note 3; O. & M. R. R. v. Yohe, 51 Ind. 181; Bliven v. R. R., 36 N. Y. 403.
If the cotton was seized and taken under legal process against the owner, this was a legal discharge of the bailee. These views sufficiently indicate the principles which control this cause • they were not applied in the trial which has been had, and the

Judgment is reversed and cause remanded.